Citation Nr: 1140422	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-09 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected disability.

2.  Entitlement to an increased rating for right flatfoot with hammertoe, bunions and hallux valgus deformity, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to August 1995.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a right ankle disability.  In addition, the RO increased the rating assigned for flatfoot deformity from noncompensable to a 10 percent evaluation.  The Veteran has disagreed with the denial of service connection and the rating for his service-connected foot disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for a right ankle disability.  Her primary argument is that it is related to her service-connected flatfoot with hammertoe, bunions and hallux valgus deformity.

The Board acknowledges that following the VA examination in April 2007, the examiner concluded it was less likely than not that the Veteran's mild problem with her right ankle was related to her problems with varicose veins of the right leg or her right foot problems.  While it is clear the examiner determined the Veteran's service-connected disabilities did not cause a right ankle disability, he failed to address whether the right ankle condition was aggravated by them.

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims held that "disability" as set forth in 38 U.S.C.A. § 1110 (West 2002) "refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated."  Thus, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See also 38 C.F.R. § 3.310(b) (2010).

Finally, although a letter complying with the notification requirements of the Veterans Claims Assistance Act was sent to the Veteran regarding the claim for service connection for a right ankle disability on a direct-incurrence basis, no such letter has been sent addressing the claim for service connection for a right ankle disability on the basis of being secondary to service-connected disability.

In addition, the Veteran asserts a higher rating should be assigned for her service-connected flatfoot with hammertoe, bunions and hallux valgus deformity.  During the hearing at the RO in February 2009, the Veteran testified she was being treated for this condition at a VA clinic.  The Court has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. at 632.  In this case, the most recent VA examination for the Veteran's service-connected foot disability was conducted in April 2007.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must provide appropriate VCAA notice as to the information and evidence necessary to substantiate the claim for service connection for a right ankle disability on the basis of being secondary to service-connected disability, under the provisions of 38 C.F.R. § 3.310, to include on the basis of aggravation of the right ankle disability by a service-connected disability.

2.  Contact the Veteran and request she provide the names, addresses, and dates of treatment of all medical providers, VA and private, from whom she has received treatment for her service-connected right flatfoot disability since 2008.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran.

3.  Schedule a VA orthopedic examination to determine the nature and etiology of any right ankle disability, and the current severity of the service-connected right flatfoot with hammertoe, bunions and hallux valgus deformity.  The claims folder should be made available to the examiner in conjunction with the examination.  All necessary tests should be performed.  

* All clinical manifestations of the service-connected right flatfoot with hammertoe, bunions and hallux valgus deformity, should be set forth.  The degree functional impairment attributable thereto should also be specifically identified.  

* The examiner is also requested to provide an opinion concerning whether it is at least as likely as not that the Veteran's service-connected varicose veins of the right leg and/or right flatfoot with hammertoe, bunions and hallux valgus deformity, caused or aggravated (permanently worsened the underlying disorder beyond its normal course) her right ankle disability.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The rationale for any opinion should be set forth.  

4.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, she and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


